UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act file number 811-05531 MassMutual Participation Investors (Exact name of registrant as specified in charter) 1500 Main Street, Springfield, MA 01115 (Address of principal executive offices) (Zip code) Christopher A. DeFrancis, Vice President and Secretary 1500 Main Street, Suite 2800, Springfield, MA 01115 (Name and address of agent for service) Registrant's telephone number, including area code: 413-226-1000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/11 ITEM 1. SCHEDULE OF INVESTMENTS CONSOLIDATED SCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) Corporate Restricted Securities - 90.44%: (A) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Private Placement Investments - 88.00% A E Company, Inc. A designer and manufacturer of machined parts and assembly structures for the commercial and military aerospace industries. 11% Senior Secured Note due 2015 $ * $ $ 13% Senior Subordinated Note due 2016 $ 11/10/09 Common Stock (B) 184,615 shs. 11/10/09 Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 92,308 shs. 11/10/09 * 11/10/09 and 11/18/09. A H C Holding Company, Inc. A designer and manufacturer of boilers and water heaters for the commercial sector. 15% Senior Subordinated Note due 2015 $ 11/21/07 Limited Partnership Interest (B) 12.26% int. 11/21/07 A S A P Industries LLC A designer and manufacturer of components used on oil and natural gas wells. 12.5% Senior Subordinated Note due 2015 $ 12/31/08 Limited Liability Company Unit Class A-2 (B) 676 uts. 12/31/08 Limited Liability Company Unit Class A-3 (B) 608 uts. 12/31/08 A S C Group, Inc. A designer and manufacturer of high reliability encryption equipment, communications products, computing systems and electronic components primarily for the military and aerospace sectors. 12.75% Senior Subordinated Note due 2016 $ 10/09/09 Limited Liability Company Unit Class A (B) 2,186 uts. * Limited Liability Company Unit Class B (B) 1,473 uts. 10/09/09 * 10/09/09 and 10/27/10. A W X Holdings Corporation A provider of aerial equipment rental, sales and repair services to non-residential construction and maintenance contractors operating in the State of Indiana. 10.5% Senior Secured Term Note due 2014 (D) $ 05/15/08 13% Senior Subordinated Note due 2015 (D) $ 05/15/08 - Common Stock (B) 60,000 shs. 05/15/08 - Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 21,099 shs. 05/15/08 - 8 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units orOwnership Percentage Acquisition Date Cost FairValue Advanced Technologies Holdings A provider of factory maintenance services to industrial companies. 15% Senior Subordinated Note due 2013 $ 12/27/07 $ $ Preferred Stock (B) 546 shs. 12/27/07 Preferred Stock Series B (B) 28 shs. 01/04/11 Aero Holdings, Inc. A provider of geospatial services to corporate and government clients. 10.5% Senior Secured Term Note due 2014 $ 03/09/07 14% Senior Subordinated Note due 2015 $ 03/09/07 Common Stock (B) 150,000 shs. 03/09/07 Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 37,780 shs. 03/09/07 All Current Holding Company A specialty re-seller of essential electrical parts and components primarily serving wholesale distributors. 12% Senior Subordinated Note due 2015 $ 09/26/08 Common Stock (B) 713 shs. 09/26/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 507 shs. 09/26/08 American Hospice Management Holding LLC A for-profit hospice care provider in the United States. 12% Senior Subordinated Note due 2013 $ * Preferred Class A Unit (B) 1,706 uts. ** Preferred Class B Unit (B) 808 uts. 06/09/08 Common Class B Unit (B) 16,100 uts. 01/22/04 1 Common Class D Unit (B) 3,690 uts. 09/12/06 - * 01/22/04 and 06/09/08. ** 01/22/04 and 09/12/06. Apex Analytix Holding Corporation A provider of audit recovery and fraud detection services and software to commercial and retail businesses in the U.S. and Europe. 12.5% Senior Subordinated Note due 2014 $ 04/28/09 Preferred Stock Series B (B) 1,623 shs. 04/28/09 Common Stock (B) 723 shs. 04/28/09 9 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Arrow Tru-Line Holdings, Inc. A manufacturer of hardware for residential and commercial overhead garage doors in North America. 12% Senior Subordinated Note due 2012 (D) $ 05/18/05 $ $ Preferred Stock (B) 33 shs. 10/16/09 - Common Stock (B) 263 shs. 05/18/05 - Warrant, exercisable until 2012, to purchase common stock at $.01 per share (B) 69 shs. 05/18/05 - Associated Diversified Services A provider of routine maintenance and repair services primarily to electric utility companies predominantly on electric power distribution lines. 10% Senior Secured Term Note due 2016 (C) $ 09/30/10 13% Senior Subordinated Note due 2017 $ 09/30/10 Limited Liability Company Unit Class B (B) 36,000 uts. 09/30/10 Limited Liability Company Unit Class B OID (B) 27,520 uts. 09/30/10 Barcodes Group, Inc. A distributor and reseller of automatic identification and data capture equipment, including mobile computers, scanners, point-of-sale systems, labels, and accessories. 13.5% Senior Subordinated Note due 2016 $ 07/27/10 Preferred Stock (B) 13 shs. 07/27/10 Common Stock Class A (B) 44 shs. 07/27/10 Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 8 shs. 07/27/10 76 - Bravo Sports Holding Corporation A designer and marketer of niche branded consumer products including canopies, trampolines, in-line skates, skateboards, and urethane wheels. 12.5% Senior Subordinated Note due 2014 $ 06/30/06 Preferred Stock Class A (B) 465 shs. 06/30/06 Common Stock (B) 1 sh. 06/30/06 - Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 164 shs. 06/30/06 C D N T, Inc. A value-added converter and distributor of specialty pressure sensitive adhesives, foams, films, and foils. 10.5% Senior Secured Term Note due 2014 $ 08/07/08 12.5% Senior Subordinated Note due 2015 $ 08/07/08 Common Stock (B) 41,860 shs. 08/07/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 32,914 shs. 08/07/08 10 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Capital Specialty Plastics, Inc. A producer of desiccant strips used for packaging pharmaceutical products. Common Stock (B) 55 shs. * $ $ *12/30/97 and 05/29/99. Clough, Harbour and Associates An engineering service firm that is located in Albany, NY. 12.25% Senior Subordinated Note due 2015 $ 12/02/08 Preferred Stock (B) 147 shs. 12/02/08 CHG Alternative Education Holding Company A leading provider of publicly-funded, for profit pre-K-12 education services targeting special needs children at therapeutic day schools and “at risk” youth through alternative education programs. 13.5% Senior Subordinated Note due 2018 $ 01/19/11 Common Stock (B) 375 shs. 01/19/11 Warrant, exercisable until 2021, to purchase common stock at $.01 per share (B) 295 shs. 01/19/11 3 Coeur, Inc. A producer of proprietary, disposable power injection syringes. 12% Senior Subordinated Note due 2016 $ 10/10/08 Common Stock (B) 321 shs. 10/10/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 495 shs. 10/10/08 Connecticut Electric, Inc. A supplier and distributor of electrical products sold into the retail and wholesale markets. 10% Senior Subordinated Note due 2014 (D) $ 01/12/07 Limited Liability Company Unit Class A (B) 82,613 uts. 01/12/07 - Limited Liability Company Unit Class C (B) 59,756 uts. 01/12/07 - Limited Liability Company Unit Class D (B) 671,525 uts. 05/03/10 - - Limited Liability Company Unit Class E (B) 1,102 uts. 05/03/10 - - Connor Sport Court International, Inc. A designer and manufacturer of outdoor and indoor synthetic sports flooring and other temporary flooring products. Preferred Stock Series B-2 (B) 9,081 shs. 07/05/07 Preferred Stock Series C (B) 4,757 shs. 07/05/07 Common Stock (B) 380 shs. 07/05/07 4 Limited Partnership Interest (B) 6.88% int. * - *08/12/04 and 01/14/05. 11 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue CorePharma LLC A manufacturer of oral dose generic pharmaceuticals targeted at niche applications. 14.5% Senior Subordinated Note due 2016 $ 08/04/05 $ $ Warrant, exercisable until 2013, to purchase common stock at $.001 per share (B) 10 shs. 08/04/05 Crane Rental Corporation A crane rental company. 13% Senior Subordinated Note due 2015 $ 08/21/08 Common Stock (B) 135,000 shs. 08/21/08 - Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 72,037 shs. 08/21/08 - Custom Engineered Wheels, Inc. A manufacturer of custom engineered, non-pneumatic plastic wheels and plastic tread cap tires used primarily for lawn and garden products and wheelchairs. 12.5% Senior Subordinated Note due 2016 $ 10/27/09 Preferred Stock PIK (B) 156 shs. 10/27/09 Preferred Stock Series A (B) 114 shs. 10/27/09 Common Stock (B) 38 shs. 10/27/09 - Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 28 shs. 10/27/09 - Davis-Standard LLC A manufacturer, assembler, and installer of a broad range of capital equipment that is used in the extrusion, conversion, and processing of plastic materials. 12% Senior Subordinated Note due 2014 $ 10/30/06 Limited Partnership Interest (B) 0.97% int. 10/30/06 Warrant, exercisable until 2014, to purchase preferred stock at $.01 per share (B) 26 shs. 10/30/06 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 18 shs. 10/30/06 Duncan Systems, Inc. A distributor of windshields and side glass for the recreational vehicle market. 10% Senior Secured Term Note due 2013 $ 11/01/06 13% Senior Subordinated Note due 2014 $ 11/01/06 Common Stock (B) 102,857 shs. 11/01/06 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 32,294 shs. 11/01/06 12 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue E S P Holdco, Inc. A manufacturer of power protection technology for commercial office equipment, primarily supplying the office equipment dealer network. 14% Senior Subordinated Note due 2015 $ 01/08/08 $ $ Common Stock (B) 349 shs. 01/08/08 E X C Acquisition Corporation A manufacturer of pre-filled syringes and pump systems used for intravenous drug delivery. Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 11 shs. 06/28/04 Eatem Holding Company A developer and manufacturer of savory flavor systems for soups, sauces, gravies, and other products produced by food manufacturers for retail and foodservice end products. 12.5% Senior Subordinated Note due 2018 $ 02/01/10 Common Stock (B) 50 shs. 02/01/10 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 119 shs. 02/01/10 F C X Holdings Corporation A distributor of specialty/technical valves, actuators, accessories, and process instrumentation supplying a number of industrial, high purity, and energy end markets in North America. 15% Senior Subordinated Note due 2015 $ 10/06/08 Preferred Stock Series A (B) 122 shs. 12/30/10 Preferred Stock Series B (B) 2,298 shs. 10/06/08 Common Stock (B) 1,625 shs. 10/06/08 - F F C Holding Corporation A leading U.S. manufacturer of private label frozen novelty and ice cream products. 16% Senior Subordinated Note due 2017 $ 09/27/10 Limited Liability Company Units Preferred (B) 171 uts. 09/27/10 Limited Liability Company Units (B) 171 uts. 09/27/10 F G I Equity LLC A manufacturer of a broad range of filters and related products that are used in commercial, light industrial, healthcare, gas turbine, nuclear, laboratory, clean room, hotel, educational system, and food processing settings. 14.25% Senior Subordinated Note due 2016 $ 12/15/10 Limited Liability Company Unit Class B-1 (B) 65,789 uts. 12/15/10 Limited Liability Company Unit Class B-2 (B) 8,248 uts. 12/15/10 82 13 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue F H Equity LLC A designer and manufacturer of a full line of automatic transmission filters and filtration systems for passenger vehicles. 14% Senior Subordinated Note due 2017 $ 12/20/10 $ $ Limited Liability Company Unit Class C (B) 1,575 uts. 12/20/10 16 Flutes, Inc. An independent manufacturer of micro fluted corrugated sheet material for the food and consumer products packaging industries. 10% Senior Secured Term Note due 2013 (D) $ 04/13/06 14% Senior Subordinated Note due 2014 (D) $ 04/13/06 G C Holdings A leading manufacturer of gaming tickets, industrial recording charts, security-enabled point-of sale receipts, and medical charts and supplies. 12.5% Senior Subordinated Note due 2017 $ 10/19/10 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 198 shs. 10/19/10 2 Golden County Foods Holding, Inc. A manufacturer of frozen appetizers and snacks. 16% Senior Subordinated Note due 2015 (D) $ 11/01/07 - 16% PIK Note due 2015 (D) $ 12/31/08 - 8% Series A Convertible Preferred Stock, convertible into fully diluted common shares (B) 77,643 shs 11/01/07 - - H M Holding Company A designer, manufacturer, and importer of promotional and wood furniture. 7.5% Senior Subordinated Note due 2013 (D) $ 10/15/09 Preferred Stock (B) 21 shs. * - Preferred Stock Series B (B) 1,088 shs. 10/15/09 - Common Stock (B) 180 shs. 02/10/06 - Common Stock Class C (B) 296 shs. 10/15/09 - - Warrant, exercisable until 2013, to purchase common stock at $.02 per share (B) 67 shs. 02/10/06 - * 09/18/07 and 06/27/08. Highgate Capital LLC An acquirer of controlling or substantial interests in manufacturing and marketing entities. Series A Preferred Units (B) 0.30% int. 07/21/94 - 14 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Home Décor Holding Company A designer, manufacturer and marketer of framed art and wall décor products. 12.5% Senior Subordinated Note due 2013 $ * $ $ Common Stock(B) 33 shs. * Warrant, exercisable until 2012, to purchase common stock at $.02 per share (B) 106 shs. * * 06/30/04 and 08/19/04. Hospitality Mints Holding Company A manufacturer of individually-wrapped imprinted promotional mints. 12% Senior Subordinated Note due 2016 $ 08/19/08 Common Stock(B) 251 shs. 08/19/08 Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 65 shs. 08/19/08 Insurance Claims Management, Inc. A third party administrator providing auto and property claim administration services for insurance companies. Common Stock (B) 37 shs. 02/27/07 Warrant, exercisable until 2011, to purchase common stock at $.01 per share (B) 11 shs. 02/27/07 International Offshore Services LLC A leading provider of marine transportation services, platform decomissioning, and salvage services to oil and gas producers in the shallow waters of the Gulf of Mexico. 14.25% Senior Subordinated Secured Note due 2017 $ 07/07/09 Limited Liability Company Unit (B) 1,647 uts. 07/07/09 J A C Holding Enterprises, Inc. A supplier of luggage racks and accessories to the original equipment manufacturers. 12.5% Senior Subordinated Note due 2017 $ 12/20/10 Preferred Stock A (B) 165 shs. 12/20/10 Preferred Stock B (B) 0.06 shs 12/20/10 - - Common Stock(B) 33 shs. 12/20/10 Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 12 shs. 12/20/10 - Jason Partners Holdings LLC A diversified manufacturing company serving various industrial markets. Limited Liability Company Unit (B) 48 uts. 09/21/10 15 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Justrite Manufacturing Acquisition Company A manufacturer of safety products such as storage cabinets and containers. 12% Senior Subordinated Note due 2011 $ 12/15/04 $ $ Warrant, exercisable until 2011, to purchase common stock at $.01 per share (B) 594 shs. 12/15/04 K H O F Holdings, Inc. A manufacturer of premium disposable tableware products serving both the foodservice and consumer channels. Common Stock (B) 116,827 shs. 10/15/07 K N B Holdings Corporation A designer, manufacturer and marketer of products for the custom framing market. 15.5% Senior Subordinated Note due 2013 (D) $ 05/25/06 Common Stock (B) 71,053 shs. 05/25/06 - Warrant, exercisable until 2013, to purchase common stock at $.01 per share (B) 43,600 shs. 05/25/06 - K P H I Holdings, Inc. A manufactuer of highly engineered plastic and metal components for a diverse range of end-markets, including medical, consumer and industrial, automotive and defense. 15% Senior Subordinated Note due 2017 $ 12/10/10 Common Stock (B) 130,435 shs. 12/10/10 K P I Holdings, Inc. The largest player in the U.S. non-automotive, non-ferrous die casting segment. 12.75% Senior Subordinated Note due 2015 (D) $ 07/16/08 Convertible Preferred Stock Series C (B) 29 shs. 06/30/09 Convertible Preferred Stock Series D (B) 13 shs. 09/17/09 Common Stock (B) 235 shs. 07/15/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 51 shs. 07/16/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 67 shs. 09/17/09 - 16 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue K W P I Holdings Corporation A manufacturer and distributor of vinyl windows and patio doors throughout the northwestern United States. 12% Senior Subordinated Note due 2015 (D) $ 03/14/07 $ $ Preferred Stock PIK (B) 793 shs. 02/07/11 Common Stock (B) 123 shs. 03/13/07 - Warrant, exercisable until 2019, to purchase preferred stock at $.01 per share (B) 71 shs. 07/07/09 - - Warrant, exercisable until 2017, to purchase common stock at $.01 per share (B) 89 shs. 03/14/07 - M V I Holding, Inc. A manufacturer of large precision machined metal components used in equipment which services a variety of industries, including the oil and gas, mining, and defense markets. 13% Senior Subordinated Note due 2016 $ 09/12/08 Common Stock (B) 32 shs. 09/12/08 - Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 35 shs. 09/12/08 - Mail Communications Group, Inc. A provider of mail processing and handling services, lettershop services, and commercial printing services. 12.5% Senior Subordinated Note due 2014 $ 05/04/07 Limited Liability Company Unit (B) 12,764 uts. * Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 1,787 shs. 05/04/07 * 05/04/07 and 01/02/08. Manhattan Beachwear Holding Company A designer and distributor of women's swimwear. 15% Senior Subordinated Note due 2018 $ 10/05/10 12.5% Senior Subordinated Note due 2018 $ 01/15/10 Common Stock (B) 35 shs. 10/05/10 Common Stock Class B (B) 118 shs. 01/15/10 Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 104 shs. 01/15/10 17 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Dat Cost Fair Value MBWS Ultimate Holdco, Inc. A provider of services throughout North Dakota that address the fluid management and related transportation needs of an oil well. 12% Senior Subordinated Note due 2016 $ * $ $ Preferred Stock Series A (B) 1,388 shs. 09/07/10 Common Stock (B) 162 shs. 03/01/11 Common Stock (B) 153 shs. 09/07/10 Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 103 shs. 03/01/11 1 Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 386 shs. 09/07/10 4 * 09/07/10 and 03/01/11. MedSystems Holdings LLC A manufacturer of enteral feeding products, such as feeding tubes and other products related to assisted feeding. 13% Senior Subordinated Note due 2015 $ 08/29/08 Preferred Unit (B) 66 uts. 08/29/08 Common Unit Class A (B) 671 uts. 08/29/08 Common Unit Class B (B) 250 uts. 08/29/08 MEGTEC Holdings, Inc. A supplier of industrial and environmental products and services to a broad array of industries. 12% Senior Subordinated Note due 2016 $ 09/24/08 Preferred Stock (B) 56 shs. 09/24/08 Limited Partnership Interest (B) 0.74% int. 09/16/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 18 shs. 09/24/08 MicroGroup, Inc. A manufacturer of precision parts and assemblies, and a value-added supplier of metal tubing and bars. 12% Senior Subordinated Note due 2013 (D) $ * Common Stock (B) 238 shs. * - Warrant, exercisable until 2013, to purchase common stock at $.02 per share (B) 87 shs. * - * 08/12/05 and 09/11/06. 18 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Milwaukee Gear Company A manufacturer of high-precision custom gears and gear drives used by original equipment manufacturers operating in a number of industries. 13% Senior Subordinated Note due 2014 $ 07/21/08 $ $ Preferred Stock (B) 139 shs. 07/21/08 Common Stock (B) 9 shs. 07/21/08 - Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 6 shs. 07/21/08 - Momentum Holding Company A designer and supplier of upholstery fabric to commercial furniture manufacturers and architectural and design firms. Limited Partnership Interest (B) 11.24% int. 08/04/06 Warrant, exercisable until 2014, to purchase common stock at $.02 per share (B) 586 shs. 08/04/06 Monessen Holding Corporation A designer and manufacturer of a broad line of gas, wood, and electric hearth products and accessories. 14% Senior Subordinated Note due 2014 (D) $ 07/25/08 14% PIK Note due 2014 (D) $ 07/25/08 Warrant, exercisable until 2014, to purchase common stock at $.02 per share (B) 81 shs. 03/31/06 - Motion Controls Holdings A manufacturer of high performance mechanical motion control and linkage products. 14.25% Senior Subordinated Note due 2017 $ 11/30/10 Limited Liability Company Unit Class B-1 (B) 93,750 uts. 11/30/10 Limited Liability Company Unit Class B-2 (B) 8,501 uts. 11/30/10 85 NABCO, Inc. A producer of explosive containment vessels in the United States. 14% Senior Subordinated Note due 2014 (D) $ 02/24/06 - Limited Liability Company Unit (B) 437 uts. * - Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 68 shs. 02/24/06 - * 02/24/06 and 06/22/07. - 19 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Nesco Holdings Corporation A sales and leasing company that provides equipment to the electric utility, telecommunications, and various other industries. 12% Senior Secured Subordinated Note due 2015 $ 08/02/07 $ $ Common Stock (B) 225,000 shs. 08/02/07 Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 63,191 shs. 08/02/07 NetShape Technologies, Inc. A manufacturer of powder metal and metal injection molded precision components used in industrial, consumer, and other applications. 12% Senior Subordinated Note due 2014 $ 02/02/07 Limited Partnership Interest of Saw Mill PCG Partners LLC (B) 1.38% int. 02/01/07 - Limited Liability Company Unit Class D of Saw Mill PCG Partners LLC (B) 8 uts. * - Limited Liability Company Unit Class D-1 of Saw Mill PCG Partners LLC (B) 111 uts. 09/30/09 - Preferred Stock Class A (B) 1 sh. 12/18/08 - Preferred Stock Class A-1 (B) 10 shs. 09/30/09 - Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 48 shs. 02/02/07 - *12/18/08 and 09/30/09. Nicoat Acquisitions LLC A manufacturer of water-based and ultraviolet coatings for high-performance graphic arts, packaging and other specialty coating applications. 12.5% Senior Subordinated Note due 2016 $ 11/05/10 Limited Liability Company Unit Series B (B) 17,241 uts. 11/05/10 Limited Liability Company Unit Series B - OID (B) 34,931 uts. 11/05/10 Limited Liability Company Unit Series F (B) 52,172 uts. 11/05/10 - Northwest Mailing Services, Inc. A producer of promotional materials for companies that use direct mail as part of their customer retention and loyalty programs. 12% Senior Subordinated Note due 2016 $ * Limited Partnership Interest (B) 1,740 uts. * Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 2,605 shs. * * 07/09/09 and 08/09/10. 20 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue NT Holding Company A leading developer, manufacturer and provider of medical products used primarily in interventional pain management. 13.5% Senior Subordinated Note due 2019 $ 02/02/11 $ $ Common Stock (B) 117 shs. 02/02/11 Warrant, exercisable until 2021, to purchase common stock at $.01 per share (B) 59 shs. 02/02/11 1 Nyloncraft, Inc. A supplier of engineered plastic components for the automotive industry. Convertible Preferred Stock A (B) 571 shs. 01/28/02 Common Stock (B) 178,571 shs. 01/28/02 Warrant, exercisable until 2012, to purchase common stock at $.01 per share (B) 138,929 shs. 01/28/02 O E C Holding Corporation A provider of elevator maintenance, repair and modernization services. 13% Senior Subordinated Note due 2017 $ 06/04/10 Preferred Stock Series A (B) 554 shs. 06/04/10 Preferred Stock Series B (B) 311 shs. 06/04/10 3 Common Stock (B) 344 shs. 06/04/10 OakRiver Technology, Inc. Designs, engineers and assembles high precision automated process equipment for the medical device industry with a focus on defibrilators and stents. Common Stock (B) 184,176 shs. 01/03/06 Warrant, exercisable until 2013, to purchase common stock at $.01 per share (B) 43,073 shs. 01/03/06 Ontario Drive & Gear Ltd. A manufacturer of all-wheel drive, off-road amphibious vehicles and related accessories. Limited Liability Company Unit (B) 1,942 uts. 01/17/06 Warrant, exercisable until 2013, to purchase common stock at $.01 per share (B) 328 shs. 01/17/06 P K C Holding Corporation A manufacturer of plastic film and badges for the general industrial, medical, and food industries. 14% Senior Subordinated Note due 2016 $ 12/21/10 Preferred Stock Class A (B) 29 shs. 12/21/10 Common Stock (B) 29 shs. 12/21/10 - 21 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue P P T Holdings LLC A high-end packaging solutions provider that targets customers who have multiple packaging needs, require a high number of low volume SKUs, short lead times, technical experties, and overall supply chain management. 15% Senior Subordinated Note due 2017 $ 12/20/10 $ $ Limited Liability Company Unit Class A (B) 33 uts. 12/20/10 Limited Liability Company Unit Class B (B) 33 uts. 12/20/10 Pacific Consolidated Holdings LLC A manufacturer of rugged, mobile liquid and gaseous oxygen and nitrogen generating systems used in the global defense, oil and gas, and medical sectors. 14% Senior Subordinated Note due 2012 $ 04/27/07 5% Senior Subordinated Note due 2012 $ 07/21/10 Preferred Shares Series E (B) 42,187 uts. 07/21/10 - - Limited Liability Company Unit (B) 928,962 uts. 04/27/07 - Paradigm Packaging, Inc. A manufacturer of plastic bottles and closures for the nutritional, pharmaceutical, personal care, and food packaging markets. 12% Senior Subordinated Note due 2011 $ 12/19/00 Warrant, exercisable until 2011, to purchase common stock at $.01 per share (B) 197 shs. 12/21/00 Pearlman Enterprises, Inc. A developer and distributor of tools, equipment and supplies to the natural and engineered stone industry. Preferred Stock Series A (B) 1,236 shs. 05/22/09 - Preferred Stock Series B (B) 7,059 shs. 05/22/09 - Common Stock (B) 21,462 shs. 05/22/09 - - Postle Aluminum Company LLC A manufacturer and distributor of aluminum extruded products. 15% Senior Subordinated Note due 2013 $ 06/03/10 3% Senior Subordinated PIK Note due 2014 (D) $ 10/02/06 Limited Liability Company Unit Class A (B) 733 uts. 10/02/06 Limited Liability Company Unit (B) 76 uts. 05/22/09 Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 197 shs. 10/02/06 22 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Power Services Holding Company A provider of industrial motor repair services, predictive and preventative maintenance, and performance improvement consulting serving the petrochemical, mining, power generation, metals, and paper industries. 12% Senior Subordinated Note due 2016 $ 02/11/08 $ $ Limited Partnership Interest (B) 12.55% int. 02/11/08 Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 700 shs. 02/11/08 Precision Wire Holding Company A manufacturer of specialty medical wires that are used in non-elective minimally invasive surgical procedures. 14.25% Senior Subordinated Note due 2016 $ 11/12/09 Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 109 shs. 11/12/09 Qualis Automotive LLC A distributor of aftermarket automotive brake and chassis products. Common Stock (B) 187,500 shs. 05/28/04 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 199,969 shs. 05/28/04 R A J Manufacturing Holdings LLC A designer and manufacturer of women’s swimwear sold under a variety of licensed brand names. 14.5% Senior Subordinated Note due 2014 (D) $ 12/15/06 Limited Liability Company Unit (B) 1,497 uts. 12/15/06 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 2 shs. 12/15/06 R E I Delaware Holding, Inc. An engineer and manufacturer of highly complex, close tolerance components, assemblies, tooling and custom automation equipment primarily for aerospace, medical and defense/radar markets. 12% Senior Subordinated Note due 2016 $ 01/18/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 3 shs. 01/18/08 Royal Baths Manufacturing Company A manufacturer and distributor of acrylic and cultured marble bathroom products. 12.5% Senior Subordinated Note due 2011 $ 11/14/03 Warrant, exercisable until 2011, to purchase common stock at $.01 per share (B) 74 shs. 11/14/03 23 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Safety Speed Cut Manufacturing Company, Inc. A manufacturer of vertical panel saws and routers for the wood working industry. Class B Common Stock (B) 846 shs. 06/02/99 $ $ Savage Sports Holding, Inc. A manufacturer of sporting firearms. 12% Senior Subordinated Note due 2012 $ 09/10/04 Preferred Stock Series A (B) 35 shs. 05/28/10 Common Stock (B) 324 shs. * Warrant, exercisable until 2012, to purchase common stock at $.01 per share (B) 71 shs. 09/10/04 * 09/10/04 and 10/05/07. Sencore Holding Company A designer, manufacturer, and marketer of decoders, receivers and modulators sold to broadcasters, satellite, cable and telecom operators for encoding/decoding analog and digital transmission video signals. 12.5% Senior Subordinated Note due 2014 (D) $ 01/15/09 Common Stock (B) 69 shs. 01/15/09 - Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 149 shs. 01/15/09 - Smart Source Holdings LLC A short-term computer rental company. 12% Senior Subordinated Note due 2015 $ * Limited Liability Company Unit (B) 328 uts. * Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 83 shs. * * 08/31/07 and 03/06/08. Snacks Parent Corporation The worlds largest provider of trail mixes and a leading provider of snack nuts, dried fruits, and other healthy snack products. 13% Senior Subordinated Note due 2017 $ 11/12/10 Preferred Stock A (B) 1,132 shs. 11/12/10 Preferred Stock B (B) 525 shs. 11/12/10 Common Stock(B) 6,579 shs. 11/12/10 Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 1,806 shs. 11/12/10 18 24 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Spartan Foods Holding Company A manufacturer of branded pizza crusts and pancakes. 12.25% Senior Subordinated Note due 2017 $ 12/15/09 $ $ Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 136 shs. 12/15/09 Specialty Commodities, Inc. A distributor of specialty food ingredients. 13.25% Senior Subordinated Note due 2016 $ 10/23/08 Common Stock (B) 15,882 shs. 10/23/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 5,852 shs. 10/23/08 Stanton Carpet Holding Company A designer and marketer of high and mid-priced decorative carpets and rugs. 12.13% Senior Subordinated Note due 2014 $ 08/01/06 Common Stock (B) 165 shs. 08/01/06 Warrant, exercisable until 2014, to purchase common stock at $.02 per share (B) 55 shs. 08/01/06 Sundance Investco LLC A provider of post-production services to producers of movies and television shows. Limited Liability Company Unit Class A (B) 3,405 shs. 03/31/10 - - Sunrise Windows Holding Company A manufacturer and marketer of premium vinyl windows exclusively selling to the residential remodeling and replacement market. 14% Senior Subordinated Note due 2017 $ 12/14/10 Common Stock (B) 38 shs. 12/14/10 Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 37 shs. 12/14/10 - Synteract Holdings Corporation A provider of outsourced clinical trial management services to pharmaceutical and biotechnology companies. 14.5% Senior Subordinated Note due 2016 $ 09/02/08 Redeemable Preferred Stock Series A(B) 678 shs. 09/02/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 6,778 shs. 09/02/08 - 25 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue T H I Acquisition, Inc. A machine servicing company providing value-added steel services to long steel products. 12% Senior Subordinated Note due 2016 $ 01/14/08 $ $ Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 5 shs. 01/14/08 Telecorps Holdings, Inc. A provider of equipment and services to producers of television shows and motion pictures. 12.75% Senior Subordinated Note due 2016 $ * Common Stock (B) 143 shs. 09/02/09 - Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 4,187 shs. * - * 05/20/09 and 09/02/09. Terra Renewal LLC A provider of wastewater residual management and required environmental reporting, permitting, nutrient management planning and record keeping to companies involved in poultry and food processing. 12% Senior Subordinated Note due 2014 (D) $ * 6.79% Term Note due 2012 (C) $ * Common Stock Class B 32 shs. * - - Limited Partnership Interest of Saw Mill Capital Fund V, LLC (B) 2.27% int. ** - Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 41 shs. 04/28/06 - * 04/28/06 and 09/13/06.**03/01/05 and 10/10/08. Torrent Group Holdings, Inc. A contractor specializing in the sales and installation of engineered drywells for the retention and filtration of stormwater and nuisance water flow. 14.5% Senior Subordinated Note due 2013 (D) $ 10/26/07 - Series B Preferred Stock (B) 97 shs. 03/31/10 - - Common Stock (B) 273 shs. 03/31/10 - - Total E & S, Inc. A manufacturer of a wide variety of equipment used in the oil and gas industry. 10.5% Senior Secured Term Note due 2013 $ 03/02/07 13% Senior Subordinated Note due 2014 (D) $ 03/02/07 26 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Transpac Holding Company A designer, importer, and wholesaler of home décor and seasonal gift products. 12% Senior Subordinated Note due 2015 (D) $ 10/31/07 $ $ Common Stock (B) 110 shs. 10/31/07 Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 50 shs. 10/31/07 Tranzonic Companies (The) A producer of commercial and industrial supplies, such as safety products, janitorial supplies, work apparel, washroom and restroom supplies and sanitary care products. 13% Senior Subordinated Note due 2013 $ 02/05/98 Common Stock (B) 315 shs. 02/04/98 Warrant, exercisable until 2013, to purchase common stock at $.01 per share (B) 222 shs. 02/05/98 Truck Bodies & Equipment International A designer and manufacturer of accessories for heavy and medium duty trucks, primarily dump bodies, hoists, various forms of flat-bed bodies, landscape bodies and other accessories. 12% Senior Subordinated Note due 2014 (D) $ * Preferred Stock Series B (B) 128 shs. 10/20/08 - Common Stock (B) 393 shs. * - Warrant, exercisable until 2013, to purchase common stock at $.02 per share (B) 81 shs. * - Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 558 shs. 10/20/08 - - * 07/19/05 and 12/22/05. TruStile Doors, Inc. A manufacturer and distributor of interior doors. Limited Liability Company Unit 5,888 uts. 02/28/11 Warrant, exercisable until 2013, to purchase common stock at $.01 per share (B) 3,060 shs. 04/11/03 - U M A Enterprises, Inc. An importer and wholesaler of home décor products. 15% Senior Subordinated Note due 2015 $ 02/08/08 Convertible Preferred Stock (B) 470 shs. 02/08/08 27 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue U-Line Corporation A manufacturer of high-end, built-in, undercounter ice making, wine storage and refrigeration appliances. 12.5% Senior Subordinated Note due 2012 $ 04/30/04 $ $ Common Stock (B) 96 shs. 04/30/04 Warrant, exercisable until 2012, to purchase common stock at $.01 per share (B) 122 shs. 04/30/04 Visioneering, Inc. A designer and manufacturer of tooling and fixtures for the aerospace industry. 10.5% Senior Secured Term Loan due 2013 $ 05/17/07 13% Senior Subordinated Note due 2014 $ 05/17/07 18% PIK Convertible Preferred Stock (B) 21,361 shs. 03/13/09 - Common Stock (B) 70,588 shs. 05/17/07 - Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 20,003 shs. 05/17/07 - Vitex Packaging Group, Inc. A manufacturer of specialty packaging, primarily envelopes and tags used on tea bags. 10% Senior Subordinated PIK Note due 2011 $ 10/29/09 5% Senior Subordinated PIK Note due 2011 (D) $ 06/30/07 Class B Unit (B) 406,525 uts. 10/29/09 - Class C Unit (B) 450,000 uts. 10/29/09 Limited Liability Company Unit Class A (B) 383,011 uts. * - Limited Liability Company Unit Class B (B) 96,848 uts. 07/19/04 - * 07/19/04 and 10/29/09. Wellborn Forest Holding Company A manufacturer of semi-custom kitchen and bath cabinetry. 12.13% Senior Subordinated Note due 2014 $ 11/30/06 Common Stock (B) 101 shs. 11/30/06 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 51 shs. 11/30/06 Wheaton Holding Corporation A distributor and manufacturer of laboratory supply products and packaging. 13% Senior Subordinated Note due 2017 $ 06/08/10 Preferred Stock Series B (B) 703 shs. 06/08/10 7 Common Stock (B) 353 shs. 06/08/10 4 28 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Whitcraft Holdings, Inc. A leading independent manufacturer of precision formed, machined, and fabricated flight-critical aerospace components. 12% Senior Subordinated Note due 2018 $ 12/16/10 $ $ Common Stock (B) 205 shs. 12/16/10 Warrant, exercisable until 2015, to purchase common stock at $.02 per share (B) 55 shs. 12/16/10 1 Workplace Media Holding Company A direct marketer specializing in providing advertisers with access to consumers in the workplace. 13% Senior Subordinated Note due 2015 (D) $ 05/14/07 Limited Partnership Interest (B) 12.26% int. 05/14/07 - Warrant, exercisable until 2015, to purchase common stock at $.02 per share (B) 47 shs. 05/14/07 - Xaloy Superior Holdings, Inc. A provider of melt processing components and ancillary equipment for both plastic injection molding and extrusion applications. 15.5% Senior Subordinated Note due 2015 (D) $ 09/08/08 Common Stock (B) 150 shs. 09/08/08 Total Private Placement Investments (E) 29 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Shares or Interest Due Principal Market Corporate Restricted Securities: (A) (Continued) Rate Date Amount Cost Value Rule 144A Securities - 2.44%: Bonds - 2.44% ArcelorMittal % 06/01/18 $ $ $ Clean Harbors, Inc. 08/18/14 Coffeyville Resources LLC 04/01/15 First Data Corporation 06/15/19 FMG Resources 11/01/15 Headwaters, Inc. 04/01/19 Hertz Corporation 04/15/19 NBC Universal 04/30/20 Nexeo Solutions LLC 03/01/18 Precision Drilling Corporation 11/15/20 Tutor Perini Corporation 11/01/18 Valeant Pharmaceuticals International 10/01/20 Total Bonds Convertible Preferred Stock - 0.00% ETEX Corporation (B) - - Total Convertible Preferred Stock - - Preferred Stock - 0.00% TherOX, Inc. (B) 26 - - Total Preferred Stock - - Common Stock - 0.00% Touchstone Health Partnership (B) - - Total Common Stock - - Total Rule 144A Securities Total Corporate Restricted Securities $ $ 30 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Interest Due Principal Market Corporate Public Securities - 11.19%: (A) Rate Date Amount Cost Value Bonds - 10.90% Affinia Group, Inc. % 11/30/14 $ $ $ Alcoa, Inc. 08/18/20 Alere, Inc. 05/15/16 Allied Waste NA 05/15/16 Anglogold Holdings PLC 04/15/20 Bank of America Corporation 01/05/21 B E Aerospace, Inc. 10/01/20 Centurytel, Inc. 02/15/15 C R H America, Inc. 10/15/13 Citigroup, Inc. 05/01/15 Citigroup, Inc. 04/11/13 Ensco PLC 03/15/16 Equifax, Inc. 12/01/14 GATX Corporation 05/15/15 General Electric Capital Corporation 01/08/20 Goldman Sachs Group, Inc. 07/15/13 Health Managment Assocation 04/15/16 International Game Technology 06/15/19 Johnson Controls, Inc. 01/15/16 Juniper Networks, Inc. 03/15/41 Kraft Foods, Inc. 02/10/20 Masco Corporation 03/15/20 Morgan Stanley 01/26/20 Nortek, Inc. 12/01/13 Qwest Diagnostic, Inc. 01/30/20 Sealed Air Corporations 06/15/17 Sprint Nextel Corporation 12/01/16 Steelcase, Inc. 02/15/21 Time Warner Cable, Inc. 02/01/20 Tyco International Group SA 01/15/19 Total Bonds 31 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Market Corporate Public Securities: (A) (Continued) Shares Cost Value Common Stock - 0.29% Directed Electronics, Inc. (B) $ $ Intrepid Potash, Inc. (B) Nortek, Inc. (B) 1 Rue21, Inc. (B) Total Common Stock Total Corporate Public Securities $ $ Interest Due Principal Market Short-Term Securities: Rate/Yield^ Date Amount Cost Value Commercial Paper- 4.83% ERAC USA Finance Company % 04/06/11 $ $ $ Kinder Morgan Energy LP 04/07/11 XCEL Energy Inc. 04/08/11 Total Short-Term Securities $ $ Total Investments % $ $ Other Assets Liabilities ) ) Total Net Assets % $ (A) In each of the convertible note, warrant, and common stock investments, the issuer has agreed to provide certain registration rights. (B) Non-income producing security. (C) Variable rate security; rate indicated is as of March 31, 2011. (D) Defaulted security; interest not accrued. (E) Illiquid security.As of March 31, 2011, the values of these securities amounted to $109,099,865 or 88.00% of net assets. ^ Effective yield at purchase PIK - Payment-in-kind 32 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Fair Value/ Fair Value/ Industry Classification: Market Value Market Value AEROSPACE - 3.08% Tutor Perini Corporation A E Company, Inc. $ B E Aerospace, Inc. CHEMICAL, PLASTICS & RUBBER - 0.86% Visioneering, Inc. Capital Specialty Plastics, Inc. $ Whitcraft Holdings, Inc. Nicoat Acquisitions LLC AUTOMOBILE - 3.37% CONSUMER PRODUCTS - 9.02% F H Equity LLC Aero Holdings, Inc. J A C Holding Enterprises, Inc. Bravo Sports Holding Corporation Jason Partners Holdings LLC Custom Engineered Wheels, Inc. Johnson Controls, Inc. K N B Holdings Corporation Nyloncraft, Inc. Manhattan Beachwear Holding Company Ontario Drive & Gear Ltd. Momentum Holding Co. Qualis Automotive LLC R A J Manufacturing Holdings LLC Tranzonic Companies (The) BEVERAGE, DRUG & FOOD - 5.91% Eatem Holding Company CONTAINERS, PACKAGING & GLASS - 4.72% F F C Holding Corporation Flutes, Inc. Golden County Foods Holding, Inc. - P K C Holding Corporation Hospitality Mints Holding Company PPT Holdings LLC Kraft Foods, Inc. Paradigm Packaging, Inc. Snacks Parent Corporation Sealed Air Corporations Spartan Foods Holding Company Vitex Packaging Group, Inc. Specialty Commodities, Inc. DISTRIBUTION - 1.79% BROADCASTING & ENTERTAINMENT -1.77% Duncan Systems, Inc. NBC Universal F C X Holdings Corporation Time Warner Cable, Inc. Sundance Investco LLC - Telecorps Holdings, Inc. Workplace Media Holding Co. BUILDINGS & REAL ESTATE - 2.75% K W P I Holdings Corporation Masco Corporation Sunrise Windows Holding Co. TruStile Doors, Inc. 33 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Fair Value/ Fair Value/ Industry Classification: (Continued) Market Value Market Value DIVERSIFIED/CONGLOMERATE, ELECTRONICS - 1.37% MANUFACTURING - 12.31% Barcodes Group, Inc. $ A H C Holding Company, Inc. $ Connecticut Electric, Inc. Arrow Tru-Line Holdings, Inc. Directed Electronics, Inc. C D N T, Inc. F G I Equity LLC FINANCIAL SERVICES - 2.52% G C Holdings Citigroup, Inc. K P H I Holdings, Inc. GATX Corporation K P I Holdings, Inc. General Electric Capital Corporation MEGTEC Holdings, Inc. Goldman Sachs Group, Inc. Milwaukee Gear Company Highgate Capital LLC - Nortek, Inc. Morgan Stanley O E C Holding Corporation Postle Aluminum Company LLC HEALTHCARE, EDUCATION & CHILDCARE- 5.02% Truck Bodies & Equipment International Alere, Inc. Xaloy Superior Holdings, Inc. American Hospice Management Holding LLC CHG Alternative Education Holding Company DIVERSIFIED/CONGLOMERATE, SERVICE- 12.38% Qwest Diagnostic, Inc. A S C Group, Inc. Synteract Holdings Corporation A W X Holdings Corporation Touchstone Health Partnership - Advanced Technologies Holdings Wheaton Holding Corporation Affinia Group, Inc. Anglogold Holdings PLC HOME & OFFICE FURNISHINGS, HOUSEWARES, Apex Analytix Holding Corporation AND DURABLE CONSUMER PRODUCTS - 9.02% Associated Diversified Services Connor Sport Court International, Inc. Bank of America Corporation H M Holding Company C R H America, Inc. Home Décor Holding Company Clough, Harbour and Associates Justrite Manufacturing Acquisition Co. Crane Rental Corporation K H O F Holdings, Inc. Equifax, Inc. Monessen Holding Corporation Insurance Claims Management, Inc. Royal Baths Manufacturing Company Mail Communications Group, Inc. Stanton Carpet Holding Co. Nesco Holdings Corporation Steelcase, Inc. Nexeo Solutions LLC Transpac Holding Company Northwest Mailing Services, Inc. U M A Enterprises, Inc. Pearlman Enterprises, Inc. - U-Line Corporation Tyco International Group SA Wellborn Forest Holding Co. 24 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2011 (Unaudited) Fair Value/ Fair Value/ Industry Classification: (Continued) Market Value Market Value LEISURE, AMUSEMENT & ENTERTAINMENT - 1.78% NATURAL RESOURCES - 3.91% International Game Technology $ ArcelorMittal $ Savage Sports Holding, Inc. Headwaters, Inc. Kinder Morgan Energy LP MACHINERY - 7.15% Intrepid Potash, Inc. A S A P Industries LLC XCEL Energy Inc. Davis-Standard LLC E S P Holdco, Inc. OIL & GAS - 3.50% M V I Holding, Inc. Coffeyville Resources LLC Motion Controls Holdings Ensco PLC NetShape Technologies, Inc. International Offshore Services LLC Pacific Consolidated Holdings LLC MBWS Ultimate Holdco, Inc. Power Services Holding Company Precision Drilling Corporation R E I Delaware Holding, Inc. Total E & S, Inc. Safety Speed Cut Manufacturing Company, Inc. PHARMACEUTICALS - 1.42% MEDICAL DEVICES/BIOTECH - 4.59% CorePharma LLC Coeur, Inc. Valeant Pharmaceuticals International E X C Acquisition Corporation ETEX Corporation - RETAIL STORES - 0.01% Health Managment Assocation Rue21, Inc. MedSystems Holdings LLC MicroGroup, Inc. TECHNOLOGY - 1.89% NT Holding Company First Data Corporation OakRiver Technology, Inc. Sencore Holding Company Precision Wire Holding Company Smart Source Holdings LLC TherOX, Inc. - TELECOMMUNICATIONS - 1.50% MINING, STEEL, IRON & NON-PRECIOUS All Current Holding Company METALS - 1.74% Centurytel, Inc. Alcoa, Inc. Juniper Networks, Inc. FMG Resources Sprint Nextel Corporation T H I Acquisition, Inc. TRANSPORTATION - 1.81% ERAC USA Finance Company Hertz Corporation NABCO, Inc. - 35 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED)
